 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
   NATIONAL UNION FIRE                         Case No.: 2:18-cv-00456-R-JPRx
   INSURANCE COMPANY OF
12 PITTSBURGH, PA, a Pennsylvania              FINDINGS OF FACT AND
13 corporation,                                CONCLUSIONS OF LAW IN
                                               SUPPORT OF SUMMARY
14                  Plaintiff,                 JUDGMENT
15
     vs.
16                                             Hon. Manuel L. Real
17   MARKEL INSURANCE COMPANY,
     an Illinois corporation,
18

19                  Defendant.

20

21         The Court, having reviewed Defendant, Markel Insurance Company’s (“MIC”)
22   Motion for Summary Judgment, the Opposition Papers filed by Plaintiff, National
23   Union Fire Insurance Company of Pittsburgh, PA (“National Union”) and the Reply
24   Papers filed by MIC, as well as the accompanying Exhibits and Declarations filed
25   concurrently, hereby issues its Findings of Fact and Conclusions of Law as follows:
26

27
                                                1
28                      FINDINGS OF FACT AND CONCLUSIONS OF LAW
                            IN SUPPORT OF SUMMARY JUDGMENT
                                                        Case No.: 2:18-cv-00456-R-JPRx
     220505083.v1
 1                                        Findings of Facts
 2           1. On December 28, 2011, Kenneth Greathouse (“Greathouse”) filed a lawsuit
 3   seeking damages for personal injuries against Encino Oil, LLC (“Encino Oil”) and
 4   White Oak Burbank (“White Oak Shell”) entitled Greathouse v. Encino Oil LLC, Case
 5   No. LC095856 in the Los Angeles Superior Court (the “Greathouse Action”).
 6           2. The Greathouse Action alleged that Greathouse was injured on August 13,
 7   2011, when he fell through a secondary manhole cover at the White Oak Shell station
 8   in Encino, California.
 9           3. Greathouse alleged that he suffered a left rotator cuff tear, a torn left biceps
10   tendon and an injury to his left leg.
11           4. Greathouse underwent surgical procedures to repair the rotator cuff tear (in
12   September 2011) and the torn biceps tendon (in June 2012) and claimed that he would
13   need two additional surgeries in the future.
14           5. Markel Insurance Company (“MIC”) agreed to defend Encino Oil and White
15   Oak Shell (referred to jointly as “White Oak”) pursuant to a primary policy of liability
16   insurance issued to White Oak which had a $1 million limit of liability.
17           6. National Union Fire Insurance Company of Pittsburgh, PA (“National
18   Union”) issued an excess liability insurance policy to White Oak with a limit of $4
19   million in excess of MIC’s primary limit.
20           7. MIC initially retained the firm of Stone & Hiles, LLP as defense counsel for
21   White Oak but later substituted the firm of Anderson, McPharlin & Conners, LLP
22   (“Anderson firm”). The two firms are referred to jointly as “defense counsel.”
23           8. Lead counsel for the defense, Thomas Kearney, was a senior partner in the
24   Anderson firm with experience in the defense of personal injury litigation.
25           9. The Anderson firm submitted a Pre-Trial Report to MIC on March 31, 2016,
26   expressing its opinion the there was a 50% chance of a total defense verdict with an
27
                                                    2
28                     FINDINGS OF FACT AND CONCLUSIONS OF LAW
                           IN SUPPORT OF SUMMARY JUDGMENT
                                                             Case No.: 2:18-cv-00456-R-JPRx
     220505083.v1
 1   extremely high probability that at least some fault would be apportioned to Greathouse.
 2           10. Defense counsel interviewed multiple employees of Thompson & Harvey
 3   Bay Area, LLC, Greathouse’s employer, following the accident and also conducted an
 4   inspection of the accident site with White Oak’s trucking and fuel delivery expert,
 5   Larry Miller.
 6           11. The investigation by defense counsel and expert Miller led to a
 7   determination that there was questionable evidence regarding whether the sump cover
 8   was a dangerous condition, little or no evidence that White Oak had notice of the
 9   condition, evidence that Greathouse’s damages were overstated, and evidence
10   potentially supporting a finding that Greathouse was contributorily negligent and/or
11   assumed the risk because he was aware of the danger of stepping on the sump cover.
12           12. Greathouse estimated a “near seven figure” value for the case, which defense
13   counsel viewed as unrealistic given that the estimate far exceeded Greathouse’s
14   documented medical costs and lost wages.
15           13. Defense counsel predicted “the most probable reasonable verdict range as
16   $88,500 to $333,500 with a reasonable settlement range of $95,000 to $162,000.
17           14. Greathouse made multiple settlement offers, the greatest of which was for
18   the $1 million policy limit on the MIC Policy.
19           15. The highest settlement offer MIC made in the Greathouse Action was
20   $125,000, which defense counsel indicated was appropriate in light of their evaluation
21   of the case.
22           16. Greathouse rejected MIC’s settlement offer.
23           17. In June 2016, the Greathouse Action was tried to a verdict and the jury
24   awarded Greathouse $6,466.974.97 against White Oak. Judgement was entered on
25   July 14, 2016.
26   ///
27
                                                  3
28                     FINDINGS OF FACT AND CONCLUSIONS OF LAW
                           IN SUPPORT OF SUMMARY JUDGMENT
                                                           Case No.: 2:18-cv-00456-R-JPRx
     220505083.v1
 1           18. The Greathouse Action subsequently settled for $5 million, an amount equal
 2   to the combined policy limits of MIC’s policy and National Union’s policy.
 3           19. MIC relied at all times during the Greathouse Action on the expertise and
 4   experience of its hired defense counsel, both with respect to litigation strategy as well
 5   as case evaluation.
 6           20. Defense counsel believed that the case was defensible and did not consider a
 7   jury verdict approaching $6.5 million to be even within the realm of possibility. MIC
 8   relied on and accepted defense counsel’s opinion.
 9           21. On June 24, 2016, following the verdict, defense counsel submitted a report
10   to MIC explaining that the jury verdict “was not at all expected” given that (a) there
11   were no real surprises in the evidence or argument presented by the parties”; (b)
12   defense counsel had evaluated the potential verdict range as being between $63,000 to
13   $225,000; and (c) the jury refused to assign any fault to Greathouse under the
14   circumstances that should have resulted in a finding of at least 50% comparative fault.
15                                      Conclusions of Law
16           1. Under California law, “an excess insurer which has settled and discharged
17   the insured’s liability may recover from the property insurer an amount in excess of the
18   primary insurer’s policy limits if the excess insurer proves that the primary insurer’s
19   unreasonable refusal to settle within its policy limits resulted in loss to the excess
20   insurer in an amount in excess of the policy limits of the primary insurer it would not
21   otherwise have had.” (Ace Am. Ins. Co. v. Fireman’s Fund Ins. Co., 2 Cal.App.5th
22   159, 183 (2016), quoting Northwestern Mutual Ins. Co. v. Farmers Ins. Group, 76
23   Cal.App.3d 1031, 1050 (1978).)
24           2. An excess carrier has a claim for equitable subrogation against a primary
25   insurer only if the primary insurer acted unreasonably and in bad faith in refusing to
26   settle the case within its primary policy limits. (RLI Ins. Co. v. CNA Cas. of
27
                                                   4
28                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                          IN SUPPORT OF SUMMARY JUDGMENT
                                                            Case No.: 2:18-cv-00456-R-JPRx
     220505083.v1
 1   California, 141 Cal.App.4th 75, 80 (2006); Commercial Union Assurance Companies
 2   v. Safeway Stores, Inc., 26 Cal.3d 912, 916 (1980).)
 3           3. The test of bad faith under these circumstances is whether the primary
 4   insurer was aware of facts indicating that there was a “substantial likelihood” of an
 5   excess verdict. (Walbrook Ins. Co. v. Liberty Mutual Insurance Co., 5 Cal.App.4th
 6   1445, 1460-61 (1992).) “Substantial likelihood” is the equivalent of “strong
 7   probability.” (Id. at 1460-61.)
 8           4. The question whether a primary insurer acted in bad faith is not a hindsight
 9   test; rather the Court must consider only the information that was available to the
10   insurer at the time of the rejected settlement offer. (Hodges v. Standard Accident
11   Insurance Company, 198 Cal.App.2d 564, 574 (1961).)
12           5. The exercise of good faith does not require that the unusual out-of-the-
13   ordinary verdict be anticipated, since the act of appraising a case is not an exact
14   science and there is room for a variety of honest judgments. (Walbrook Ins. Co. v.
15   Liberty Mutual Insurance Co., 5 Cal.App.4th 1445, 1460 (1992).
16           6. MIC’s mistaken estimation that any potential liability against White Oak in
17   the Greathouse Action would be within MIC’s policy limits was not so unrealistic,
18   unfair, unintelligible or dishonest as to amount to bad faith, especially where MIC
19   reasonably failed to anticipate the unusual, out-of-the-ordinary verdict returned against
20   White Oak. (Walbrook Ins. Co. v. Liberty Mutual (1992) 5 Cal.App.4th 1445, 1460-
21   61; Hodges v. Standard Accident Insurance Company, 198 Cal.App.2d 564, 575
22   (1961).)
23           7. MIC was entitled to rely on the judgment of competent defense counsel with
24   respect to questions of litigation strategy, including what investigations to conduct and
25   which witnesses to depose. Having retained competent counsel to defend White Oak
26   in the Greathouse Action, MIC had no legal obligation to conduct its own investigation
27
                                                  5
28                     FINDINGS OF FACT AND CONCLUSIONS OF LAW
                           IN SUPPORT OF SUMMARY JUDGMENT
                                                            Case No.: 2:18-cv-00456-R-JPRx
     220505083.v1
 1   and alter its trial strategy against the recommendations of defense counsel; instead,
 2   MIC was entitled to give defense counsel the discretion to manage all the details of the
 3   litigation, including any necessary investigation and discovery. (Merritt v. Reserve Ins.
 4   Co., 34 Cal.App.3d 858, 880-82 (1973).)
 5           8. As a matter of law, National Union has no valid claim for equitable
 6   subrogation against MIC because National Union has not proven that MIC acted
 7   unreasonably and in bad faith in refusing to settle the Greathouse Action within its
 8   primary policy limit. (RLI Ins. Co. v. CNA Cas. of California, 141 Cal.App.3d 912,
 9   916 (2006); Commercial Assurance Companies v. Safeway Stores, Inc., 26 Cal.3d 912,
10   916 (1980).)
11   Dated: November 20, 2018
12
                                            _____________________________
13
                                              Hon. Manuel L. Real
14                                            United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 6
28                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                          IN SUPPORT OF SUMMARY JUDGMENT
                                                          Case No.: 2:18-cv-00456-R-JPRx
     220505083.v1
